           Case 2:20-cv-01369-RAJ-BAT Document 18 Filed 03/29/21 Page 1 of 3




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   EQUAL EMPLOYMENT OPPORTUNITY
     COMMISSION, Plaintiff, and MARIA
 9   CRUZ CONTRERAS and SOFIA VERA                        CASE NO. 2:20-cv-01369-RAJ-BAT
     RODRIGUEZ, Plaintiff-Intervenors,,
10                                                        ORDER AMENDING PRETRIAL
                                Plaintiff,                SCHEDULE
11
             v.
12
     GIPHX10 LLC, d/b/a HAWTHORN
13   SUITES BY WYNDHAM,

14
            This case has been referred to the undersigned United States Magistrate Judge for all
15
     pretrial proceedings. Dkt. 6. The Court has reviewed the parties’ Amended Joint Status Report
16
     (Dkt. 17) and issues the following amended pretrial schedule:
17
                                      Event                                        Date
18
        Deadline for joining additional parties                                April 29, 2021
19
        Deadline for amending pleadings                                        May 28, 2021
20
        Reports of expert witnesses under FRCP 26(a)(2) due                 September 24, 2021
21
        All motions related to discovery must be noted for consideration     October 29, 2021
22      no later than
        Discovery to be completed by                                        November 29, 2021
23



     ORDER AMENDING PRETRIAL SCHEDULE
     -1
            Case 2:20-cv-01369-RAJ-BAT Document 18 Filed 03/29/21 Page 2 of 3




 1      Mediation per CR 39.1(c)(3) held no later than                         December 6, 2021

 2
        All dispositive motions must be filed pursuant to CR 7(d)              December 27, 2021
 3
        All Daubert motions must be filed by (same as dispositive)             December 27, 2021
 4

 5
            This order sets firm dates that can be changed only by order of the Court, not by
 6
     agreement of counsel for the parties. The Court will alter these dates only upon good cause
 7
     shown. Failure to complete discovery within the time allowed is not recognized as good cause.
 8
     If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal
 9
     holiday, the act or event shall be performed on the next business day.
10
                                               TRIAL DATE
11
            A trial date will be set by the assigned District Judge, the Honorable Richard A. Jones, if
12
     the case has not been resolved by settlement or dispositive motion.
13
                        FINDINGS OF FACT AND CONCLUSIONS OF LAW
14
            Where appropriate, the parties are encouraged to work together in the creation of
15
     proposed findings of fact and conclusions of law. On or before the deadline for filing proposed
16
     findings and conclusions the parties shall email their proposed findings and conclusions in Word
17
     format to tsuchidaorders@wawd.uscourts.gov.
18
                                            PRIVACY POLICY
19
            Under LCR 5.2(a), parties must redact the following information from documents and
20
     exhibits before they are filed with the Court:
21
        ∗ Dates of Birth – redact to the year of birth, unless deceased.
22      ∗ Names of Minor Children – redact to the initials, unless deceased or currently over the
          age of 18.
23      ∗ Social Security or Taxpayer ID Numbers – redact in their entirety
        ∗ Financial Accounting Information – redact to the last four digits.

     ORDER AMENDING PRETRIAL SCHEDULE
     -2
             Case 2:20-cv-01369-RAJ-BAT Document 18 Filed 03/29/21 Page 3 of 3




 1       ∗   Passport Numbers and Driver License Numbers – redact in their entirety.

 2                                              SETTLEMENT

 3           The Court designates this case for mediation under CR 39.1(c) and the parties are

 4   directed to follow through with the procedures set forth in that rule. If this case settles, plaintiff’s

 5   counsel shall notify Andy Quach at (206) 370-8421 or via e-mail at: Andy_Quach@ wawd.

 6   uscourts.gov, as soon as possible. Pursuant to CR11(b), an attorney who fails to give the Deputy

 7   Clerk prompt notice of settlement may be subject to such discipline as the Court deems

 8   appropriate.

 9           DATED this 29th day of March, 2021.

10

11                                                           A
                                                             BRIAN A. TSUCHIDA
12                                                           Chief United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23



     ORDER AMENDING PRETRIAL SCHEDULE
     -3
